Citation Nr: 1717692	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-27 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and bipolar disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to July 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). In November 2016, this matter was remanded by a different Veterans Law Judge (VLJ); it has since been reassigned to the undersigned. 

Pursuant to Board remand, a hearing was scheduled for January 20, 2017, and was later rescheduled for January 26, 2017. According to a Veterans Appeals Control and Locator System (VACOLS) entry, the Veteran's representative informed the VLJ the day of the hearing that the Veteran wished to cancel the hearing. Therefore, the Veteran's request for a hearing is considered withdrawn. 

The Board notes that an October 2011 rating decision denied the Veteran's claim for PTSD. Additionally, the Veteran filed a claim for bipolar disorder in March 2012. After reviewing the evidence of record and noting multiple diagnoses, the Board has recharacterized the Veteran's claim of service connection for depression to encompass any acquired psychiatric disorder, including depression, PTSD, and bipolar disorder, as reflected on the title page. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded, specifically by obtaining additional records and a VA examination.

As an initial matter, July 2015 VA medical records reflect that the Veteran receives Social Security Administration (SSA) disability benefits in connection with his psychiatric disorder. However, the record does not reflect that records pertaining to his SSA claim have been sought by VA. Because SSA records are constructively of record, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran has stated that he had problems with depression and his temper since he left service. In a May 2006 VA treatment record, the Veteran reported a history of heavy drinking and marijuana use, and that he received Article 15s during service for fighting and drinking. He has also stated that his brain injuries resulting from boxing civilians in Germany during service caused his mental health problems. Additionally, the Veteran has stated that while on guard duty he had three minutes to put a full gas suit, and that he was always frightened, worried, and scared being close to the Russian border. To date, the Veteran has not been afforded a VA examination in conjunction with his claim. Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of the Veteran's complete service personnel records. Specifically, the Veteran has reported that he received Article 15s for fighting and drinking.

2. The AOJ should obtain copies of VA psychiatric treatment records from April 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his psychiatric disorder are associated with the record.

3. The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for all further development suggested by the information therein.

4. Once the above development is completed and all available records are associated with the file, the AOJ should arrange for a VA psychiatric examination to determine the nature and likely cause of the Veteran's psychiatric disability. The Veteran's entire record (including this remand) must be reviewed by the examiner. Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) the Veteran's psychiatric disability(ies) by diagnosis.

(b) If PTSD is diagnosed, the examiner should render an opinion as to whether the Veteran's PTSD is related to a stressor event in service (whether or not any reported stressor event has been verified at the time of the examination). 

(c) Regarding each diagnosed psychiatric disability, is it at least as likely as not (a 50% or better probability) that such is related to his service? All pertinent diagnoses already of record must be addressed. The examiner should consider and address as necessary the following:

i. The Veteran stated he has had problems with depression and his temper since he left service. He reported that he injured his head while boxing in Germany, which he believes affected his mental health. He stated that he was always frightened, worried, and scared during guard duty because he was told to put on gas suits within three minutes and he was near the Russian border.

ii. The Veteran experienced significant head trauma due to a post-service motorcycle accident in November 1982. 

iii. A May 1989 medical treatment report that the Veteran has had changes in his temper, and the Veteran's mother and family members claimed that the Veteran was not like this before the motorcycle accident head injury in November 1982.

iv. A March 2010 discharge diagnosis of adjustment disorder with depressed mood, depression not otherwise specified, chronic pain syndrome, rule out substance-induced mood disorder and antisocial personality disorder with antisocial traits.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).


